- -~




                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON


       JANET K.,

                      Plaintiff,                  2:14-CV-00049-TC

                           v.                  Opinion and Order

       Commissioner of Social Security,

                      Defendant.

            Plaintiff brings this proceeding to obtain judicial review of

       the Commissioner's final decision denying plaintiff's application

       for Disability Insurance Benefits.




            1 - OPINION AND ORDER
                               FACTUAL BACKGROUND



           This case has been before this court before.                 Plaintiff

submitted evidence to this court that defendant conceded was new

and material.      This court remanded the matter for consideration of

the new and material evidence.          The ALJ had a new hearing where

plaintiff, through her attorney, amended her alleged onset date to

November 30, 2005.       The ALJ issued a new decision finding plaintiff

not disabled.

     Although plaintiff was represented at her first hearing, and

was represented in her second hearing, she appears prose in this

appeal of that second hearing.

     As discussed in more detail below, she makes several arguments

in her opening brief.          Defendant addressed all of these in a brief

and persuasively demonstrated that the period in question in the

present appeal is 31 days.            Plaintiff did not file an optional

reply brief.



                                    DISCUSSION

1.   Plaintiff's Subjective Complaints

            Defendant    has     persuasively    demonstrated    that    the   ALJ

appropriately      considered       plaintiff's     subjective     complaints,

compared    them    to   the     evidence   of   record,   and   gave     legally

sufficient reasons for discounting them.               Plaintiff's degree of


     2 - OPINION AND ORDER
medical   care during the alleged period of disability,           lack of

significant ongoing complaints leading up to the alleged period of

disability,    and   contradictory   statements   about   symptoms   like

diarrhea were clear and convincing reasons for finding that her

complaints    about her symptoms     from November 30,     2005   through

December 31, 2005 were not reliable.       It is also noteworthy that

plaintiff states in her Brief:

     I admit I have not been a model patient. If a doctor had
     given me a medication that caused bad side effects, I
     stopped mentioning those symptoms.       If a Physical
     Therapist was causing me additional pain, I told them
     what they wanted to hear so I could get away from them.
     This may not have been the best policy, but at the time
     it was my only recourse. I also failed to inform my past
     doctors of all my symptoms.


P.p. 3-4, Plaintiff's Brief (#39).      Plaintiff also states with

regard to the physical therapist      "I admit I lied to her about my

pain levels decreasing so that I could get away from her.         She was

not helping my hip pain at all."      Id. at p. 19.



2. The Medical Opinions

     Defendant has persuasively demonstrated in great detail that

the ALJ appropriately resolved the conflicts in the medical opinion

evidence and gave the greatest weight to the opinions of the non-

examining State agency medical consultants because their opinions

were the most consistent with the relevant treatment records.




     3 - OPINION AND ORDER
3. The Consideration of All of Plaintiff's Impairments at Step Two

      Defendant has persuasively demonstrated that the ALJ properly

considered      the    severity           of     all        of     plaintiff's         medically

determinable impairments at Step Two and, in addition,                                  if there

was an error as to fibromyalgia, that it was harmless.                                 As to the

latter,       the     non-examining            State        agency        medical     consultant

accounted for this diagnosis when formulating his opinions about

plaintiff's RFC.        Tr. 74.



4.    Duty to Develop Record

            Defendant        has   persuasively             demonstrated        that        the   ALJ

adequately      developed      the    record           as    there        was   not    ambiguous

evidence,       and    the    record       was    adequate           to    allow      for    proper

evaluation of the record. See McLeod v. Astue,                              640 F.3d 881, 885

( 9th Cir. 2011) . The lack of corroborating medical records from the

relevant period does not reflect a failure by the ALJ to develop

the record.         Plaintiff sought treatment in 2005 for relatively

minor medical issues, like spider bites.                           Tr. 311, Tr. 763.              She

was   insµred    and   capable       of    seeking medical                 attention        for   the

impairments she alleged were disabling, but did not do so.                                  The ALJ

did not fail        to sufficiently develop the record.                             And despite

plaintiff's argument to the contrary,                            the ALJ did not have an

obligation to reorganize the medical records into a more logical

manner.     Such does not amount a failure to adequately develop the


       4 - OPINION AND ORDER
'   .
    record.



    5.     Lay Witness Testimony

             Defendant     has    persuasively      demonstrated       that    the    ALJ

    appropriately considered lay witness testimony,                   and ,    if error

    occurred it was harmless.

              Plaintiff's husband, mother and sister drafted letters in

    2014 in support of her disability claim.                These letters generally

    describe pain, fatigue, and depression, but they do not discuss the

    31 day relevant period with any specificity.               Tr. 245-46, 1247-48,

    1307.     The ALJ found that these letters did not have probative

    value     because      plaintiff's      contemporaneous          medical     records

    documented unremarkable and benign findings.                Tr.    974.    As noted

    above, the medical records and defendant's argument support this

    conclusion.      And any possible error in this particular case on this

    issue      is   harmless     because   the   ALJ' .s   reasons    for   discounting

    plaintiff's subjective complaints are equally applicable to the lay

    witness statements.          See Molina v. Commissioner,          674 F.3d       1104,

    1122    (9 th Cir.   2012) (when an ALJ errs in considering lay witness

    evidence, the error is harmless where the same evidence that the

    ALJ referred to in discrediting plaintiff's claims also discredits

    the lay witness's claims).




            5 - OPINION AND ORDER
. ..
 '


       6. A Remand for Consideration of New Evidence is Not Appropriate

                   Defendant persuasively demonstrates that a remand for

       consideration   of     new    evidence    is   not    appropriate.    Defendant

       demonstrates    that    the    new    treatment      record    evidence   is    not

     material in that it does not bear directly and substantially on

       plaintiff's functioning in late 2005.

            Similarly, plaintiff's citations referring to Giardia do not

       establish the existence of functional limitations in late 2005.

     Additionally,     plaintiff has not established good cause for not

       bringing this evidence to the attention of the Agency when her

       application was being adjudicated.



                                            CONCLUSION

            The   decision of        the    Commissioner     is   affirmed pursuant to

       sentence four of 42 U.S.C. §405(g)



                                DATED this       ;)_(J      day of December, 2018.




                                                                                      Judge




            6 - OPINION AND ORDER
